Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This action responsive to applicant’s amendment filing of 8/26/2021.  Claims 1 and 4 and 6 and 8-11 are pending and allowed.  Claims 2-3, 5 and 7 are cancelled

Priority
	Applicant’s claim of priority to application CN201803671485.6 filed 4/23/2018 in China is acknowledged. 

Examiners Amendment
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	This application is in condition for allowance except The amendment to base claim 6 created a plurality conflict with the not amended dependent claim 9.  
An examiner’s proposed examiner’s amendment was presented to applicant’s representative changing a section to read “each of the plurality of camera devices comprises“ rectifying this conflict.  Approval was received from applicant’s representative Charles Ho on 9/7.  

IN THE CLAIMS
	In claim 9 line 2 between wherein and the insert : “each of”.

	In claim 9 line 2 on devices append and “s”.
	In claim 9 line 2 on comprise append and “s”.


Allowable Subject Matter
	  Claims 1 and 4 and 6 and 8-11 are pending and allowed.  
	In particular with respect to the prior art does not teach:  An automatic magnetic core sorting system based on machine vision, comprising an image acquisition and detection mechanism, an image processing module, a central control module and a workpiece sorting mechanism, wherein the image acquisition and detection mechanism comprises a visual device having an image acquisition station, and a conveyor belt for placing workpieces to be sorted and conveying the workpieces to be sorted to the image acquisition station of the vision device the  visual device, in a real-time manner, acquires the signals of images taken from various angles of each workpiece that is conveyed on the conveyor belt, and then transmit the signals; determine condition based on pixel distribution and color information with the digital signals of images of each workpiece taken from various angles received, the digital signals are compared with a preset value, and the comparison results are sent to the central control module; wherein the image processing module compares the received digital signals with stored digital signals of corresponding workpiece images, and when a similarity in comparison is less than the preset value, the workpiece is judged as defective,   the central control module judges and controls the operations of the workpiece sorting mechanism according to the comparison results sent from the image processing module, and manipulates the workpiece sorting mechanism to pick out any defective workpiece conveyed on the conveyor belt, a digital conversion module; and then 
Of particular interest is Kujaczniski et al. which teaches: An automatic magnetic core sorting system based on machine vision, comprising an image acquisition and detection mechanism, an image processing module, a central control module and a workpiece sorting mechanism, wherein the image acquisition and detection mechanism comprises a visual device having an image acquisition station, and a conveyor belt for placing workpieces to be sorted and conveying the workpieces to be sorted to the image acquisition station of the vision device the  
Of further interest is Nygaard et al. ‘253 which teaches: a digital conversion module, and then transmit those signals to the digital conversion module; the digital conversion module communicates with the image acquisition and detection mechanism to receive the signals of images of each workpiece taken from various angles via the image acquisition and detection mechanism in real time then, based on brightness the digital conversion module converts the signals into digital signals corresponding to each angle of each workpiece; and transmits them to the image processing module.  
Of further interest is Michael et. al. which teaches: the stored digital signals are consisted of: pre-collected digital signals of workpiece surface images with a color falling in a preset chroma range/preset brightness range , qualified shape; and qualified pixel distribution,
Of further interest is: Schlezinger et al. which teaches: the workpiece sorting mechanism comprises a driving device and a waste bin which are symmetrically arranged on both sides of the conveyor belt.
Of further interest is Aoyama which teaches: the driving device comprises a bracket fixed at the edge of the conveyor belt, a driving cylinder arranged above the bracket, and a nylon block arranged at the front end of the driving cylinder for pushing defective workpieces into the waste bin.

Of further interest is Morency et al. twhich which teaches a walking robot is arranged on a side of the conveyor belt and moves to and from in a direction parallel to the conveyor belt
Of further interest is Kimura et al. which teaches: wherein the vision device is a camera device arranged on the walking robot and is installed at the end of the robot arm by a clamp.

Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Exmr. Michael E. Butler whose telephone number is (571) 272-6937.
16. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox, can be reached on (571) 272-6923.   The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
17.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655